DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 04, 2021 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number application number 13/407,872. Claims 1-5, 10-13, 15-18, and 27-29 are pending in the application and have been examined on the merits discussed below.

3.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

4.	In the response filed January 04, 2021, Applicant amended claims 1-5, 10-13, 15-18, and 27-29, and did not cancel any claims. No new claims were presented for examination.

5.	In the Patent Board decision mailed on 11/12/2020, the rejection of claims 1-5, 10-13, 15-18, 21, 23, 25, 27-29 under 35 U.S.C. § 103 was affirmed.

6.	The rejection of claims 1, 5-8, 12-15, and 19-21 under 35 U.S.C. § 101 was previously withdrawn. [Examiner’s Answer, 10/02/2019]


Response to Arguments


7.	Applicant's arguments filed January 04, 2021, have been fully considered.

8.	Applicant submits that “Reed does not teach or suggest that any of its parameters can include a plurality of entity category parameters of a process, wherein each of the plurality of entity category parameters identifies a type of an entity category.” [Applicant’s Remarks, 01/04/2021, page 9]

In response to the Applicant’s argument that “Reed does not teach or suggest that any of its parameters can include a plurality of entity category parameters of a process, wherein each of the plurality of entity category parameters identifies a type of an entity category.” The Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/04/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

9.	Applicant submits that ‘Wargin does not teach or suggest that its parameters (e.g., flag and task type identifier) can include a plurality of entity category parameters of a process, wherein each of the plurality of entity category parameters identifies a type of an entity category. To that end, Wargin does not teach or suggest retrieving a first sub-process among a plurality of sub-processes in view of a plurality of entity category parameters of the process.” [Applicant’s 

In response to the Applicant’s argument that “Wargin does not teach or suggest that its parameters (e.g., flag and task type identifier) can include a plurality of entity category parameters of a process, wherein each of the plurality of entity category parameters identifies a type of an entity category. To that end, Wargin does not teach or suggest retrieving a first sub-process among a plurality of sub-processes in view of a plurality of entity category parameters of the process.” The Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/04/2021, which have been addressed in the updated rejection below. Furthermore, it is noted that Wargin is not asserted as disclosing any of the disputed limitations. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

10.	Applicant submits that “Yeung does not teach or suggest “receiving, by a processor hosting a business process model (BPM) system, a process comprising a plurality of sub-processes each corresponding to a step performed by the process, a variable of the process existing at runtime, and a plurality of entity category parameters of the process, wherein each of the plurality of entity category parameters identifies a type of an entity category and a corresponding sub-process among the plurality of subprocesses” and “retrieving, by the processor from a content repository, a first sub-process among the plurality of sub-processes in view of the plurality of entity category parameters.” [Applicant’s Remarks, 01/04/2021, page 12]

In response to the Applicant’s argument that “Yeung does not teach or suggest “receiving, by a processor hosting a business process model (BPM) system, a process comprising a plurality of sub-processes each corresponding to a step performed by the process, a variable of the .” The Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/04/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

11.	Applicant submits that “Lu does not teach or suggest “receiving, by a processor hosting a business process model (BPM) system, a process comprising a plurality of sub-processes each corresponding to a step performed by the process, a variable of the process existing at runtime, and a plurality of entity category parameters of the process, wherein each of the plurality of entity category parameters identifies a type of an entity category and a corresponding sub-process among the plurality of sub-processes” and “retrieving, by the processor from a content repository, a first sub-process among the plurality of subprocesses in view of the plurality of entity category parameters,” as recited in claim 1.” [Applicant’s Remarks, 01/04/2021, page 13]

In response to the Applicant’s argument that “Lu does not teach or suggest “receiving, by a processor hosting a business process model (BPM) system, a process comprising a plurality of sub-processes each corresponding to a step performed by the process, a variable of the process existing at runtime, and a plurality of entity category parameters of the process, wherein each of the plurality of entity category parameters identifies a type of an entity category and a corresponding sub-process among the plurality of sub-processes” and “retrieving, by .” The Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/04/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

12.	Applicant submits that “Yeung does not cure the deficiencies of Reed and Wargin, at least with respect to “comparing, by the processor, the first metadata with the variable of the process to determine whether a match exists between the first metadata and the variable of the process,” as recited in claim 1.” [Applicant’s Remarks, 01/04/2021, page 13]

The Examiner respectfully disagrees. In response to Applicant’s argument that “Yeung does not cure the deficiencies of Reed and Wargin, at least with respect to comparing, by the processor, the first metadata with the variable of the process to determine whether a match exists between the first metadata and the variable of the process,”  the Examiner maintains that Yeung does indeed teach the disputed limitation. Yeung relates to systems and methods for business process automation, analysis, and optimization. As explained in the Examiner’s Answer, dated 10/02/2019, contrary to Applicant’s argument, Yeung compares the first metadata with the variable of the process to determine whether a match exists between the first metadata and the variable of the process. For instance, Yeung describes that the method for optimizing a business process includes collecting a first set of data associated with an execution of a first business process model representative of a first business process, searching a database for a second business process model representative of a second business process, and comparing the first set of data with a second set of data associated with the second business process. The searching In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). When given the broadest reasonable interpretation the term metadata reasonably comprises any data that describes or gives information about other data. The Examiner relied on the broadest reasonable interpretation when rejecting the claims in the previous office action.
Furthermore, the PTAB concluded that “We are not persuaded by this argument because we agree with the Examiner that Yeung’s descriptive data teaches the claimed “metadata.” Ans. 9 (citing Yeung 10, 11). Yeung compares the first data (i.e., metadata) with the variable of the process to determine whether a match exists between the first metadata and the variable of the process” [Board Decision, dated 11/12/2020, page 6]. For the reasons above, this argument is found unpersuasive.
Lastly, it is noted that the previously argued limitation was amended to in the response filed 01/04/2021, which have been addressed in the updated rejection below. The newly amended 

13.	Applicant submits that “Lu does not teach or suggest, at least, “comparing, by the processor, the first metadata with the variable of the process to determine whether a match exists between the first metadata and the variable of the process.” [Applicant’s Remarks, 01/04/2021, page 13]

	In response to Applicant’s argument that “Lu does not teach or suggest, at least, “comparing, by the processor, the first metadata with the variable of the process to determine whether a match exists between the first metadata and the variable of the process,” it is noted that Lu was not asserted as disclosing the disputed limitation. Accordingly, this argument is deemed moot.

14.	Applicant submits that “Delany also fails to teach or suggest, at least, receiving, by a processor hosting a business process model (BPM) system, a process comprising a plurality of sub-processes each corresponding to a step performed by the process, a variable of the process existing at runtime, and a plurality of entity category parameters of the process, wherein the plurality of entity category parameters identify one or more sub-processes among the plurality of sub-processes,” “retrieving, by the processor from a content repository, a first sub-process among the plurality of subprocesses in view of the plurality of entity category parameters” and “comparing, by the processor, the first metadata with the variable of the process existing at runtime to determine that a match does not exist between the first metadata and the variable of the process existing at runtime,” as recited in claim 1.” [Applicant’s Remarks, 01/04/2021, pages 

In response to the Applicant’s argument that “Delany also fails to teach or suggest, at least, receiving, by a processor hosting a business process model (BPM) system, a process comprising a plurality of sub-processes each corresponding to a step performed by the process, a variable of the process existing at runtime, and a plurality of entity category parameters of the process, wherein the plurality of entity category parameters identify one or more sub-processes among the plurality of sub-processes,” “retrieving, by the processor from a content repository, a first sub-process among the plurality of subprocesses in view of the plurality of entity category parameters” and “comparing, by the processor, the first metadata with the variable of the process existing at runtime to determine that a match does not exist between the first metadata and the variable of the process existing at runtime,” as recited in claim 1.” The Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/04/2021, which have been addressed in the updated rejection below. Furthermore, it is noted that Delany was not asserted as disclosing any of the disputed limitations. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

15.	Applicant submits that “Liu also fails to teach or suggest, at least “receiving, by a processor hosting a business process model (BPM) system, a process comprising a plurality of subprocesses each corresponding to a step performed by the process, a variable of the process existing at runtime, and a plurality of entity category parameters of the process, wherein the plurality of entity category parameters identify one or more sub-processes among the plurality of sub-processes,” “retrieving, by the processor from a content repository, a first sub-process among the plurality of sub-processes in view of the plurality of entity category parameters” and “comparing, by the processor, the first metadata with the variable of the process existing at 

In response to the Applicant’s argument that “Liu also fails to teach or suggest, at least “receiving, by a processor hosting a business process model (BPM) system, a process comprising a plurality of subprocesses each corresponding to a step performed by the process, a variable of the process existing at runtime, and a plurality of entity category parameters of the process, wherein the plurality of entity category parameters identify one or more sub-processes among the plurality of sub-processes,” “retrieving, by the processor from a content repository, a first sub-process among the plurality of sub-processes in view of the plurality of entity category parameters” and “comparing, by the processor, the first metadata with the variable of the process existing at runtime to determine that a match does not exist between the first metadata and the variable of the process existing at runtime,” as recited in claim 1.” The Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/04/2021, which have been addressed in the updated rejection below. Furthermore, it is noted that Liu was not asserted as disclosing any of the disputed limitations. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

16.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been 
Claim Rejections - 35 USC § 103

17.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1-3, 5, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reed et al., Pub. No.: US 2010/0122232 A1, [hereinafter Reed], in view of Thomas et al., Pub. No.: US 2011/0288906 A1, [hereinafter Thomas], in further view of Lu et al., Pub. No.: US 2011/0066456 A1, [hereinafter Lu].

As per claim 1, Reed teaches a method comprising: receiving, by a processor hosting a business process model (BPM) system, a process comprising a plurality of sub-processes each corresponding to an operation performed by the process, a variable of the process existing at  runtime, and a plurality of parameters of the process (paragraph 0006, discussing a method for orchestrating an order fulfillment business process that includes a sub-process; in one embodiment, abstraction of business processes from an underlying information technology (IT) infrastructure is provided; an orchestration process can be designed using sub-processes such that services of the sub-process are assembled at run-time into an executable process; paragraph 0007, discussing that a definition of a business process including sub-processes is received from an interface; paragraph 0019, discussing that the executable business process may identify one or more services that define steps to be performed in the order fulfillment process; a run-time engine then uses the definition to dynamically invoke the services based on the definition of the executable business process (i.e., receiving a  process comprising a plurality of sub-procuresses); paragraph 0028, discussing that the services may be re-used in different business processes; the services are encapsulated and configured to receive a common signature for the service to be performed; for example, for each business process, different parameters may be provided; paragraph 0031, discussing that at runtime, the runtime engine may receive the metadata for executable process; the metadata is then used to determine parameters for the orchestration of executable process; the runtime engine uses the parameters to determine which steps to perform and when in executable process (i.e.,  a variable of the process existing at  runtime); paragraph 0032, discussing that a "state" or "program state" is a particular set of instructions which will be 

retrieving, by the processor from a content repository, a first sub-process among the plurality of sub-processes (paragraph 0007, discussing a service library including services that can be used in the order fulfillment business process; the library includes one or more sub-processes where a sub-process may be an existing process or process fragment that can be included in another business process; for example, the sub-process may include a plurality of services, a definition of a business process including sub-processes is received from an interface; for example, a business user may model the business process using the interface; a sub-process may be selected from the library and included in the business process as a step; paragraph 0017, discussing that a sub-process may include a plurality of services that are performed; instead of modeling the business process with each of the services as individual steps, a sub-process may be selected (i.e., retrieving a first sub-process),  and included as a step in the business process; paragraph 0034, discussing that a sub-process may include a series of services; each service in the sub-process may be individually found in service library; however, instead of having to individually specify that each service of the sub-process should be used for multiple steps in 

generating, by the processor, a first metadata for the first sub-processes in view of the plurality of parameters (paragraph 0008, discussing that metadata for the definition is determined during run-time to assemble an executable process; paragraph 0020, discussing that metadata is assembled in the data run-time table to and used to define the executable process for the business process; the metadata may be read into a runtime table and is used to invoke services in the executable process; paragraph 0021, discussing that the services invoked are encapsulated and reusable; the metadata is used to determine how and when to invoke services; also, depending on the metadata, input arguments are generated and sent to the services to invoke the service; a common signature is used to send data to invoke the services; different input arguments can be formulated for different services used in different business executable processes; the input arguments are formatted in the same way such that a service can read the different sets of data and invoke the service; paragraph 0031, discussing that at runtime, the runtime engine may receive the metadata for executable process; the metadata is then used to determine parameters for the orchestration of executable process; paragraph 0032, discussing that the metadata for the table is read at runtime and services are invoked, which allows changes to the executable process to be performed and realized at runtime automatically).

Reed does not explicitly teach receiving a plurality of entity category parameters of the process, wherein each of the plurality of entity category parameters identifies a type of an entity category and a corresponding sub-process among the plurality of sub-processes; retrieving a first sub-process among the plurality of sub-processes in view of the plurality of entity category parameters; generating, by the processor, a first metadata for the first sub-process in view of the plurality of entity category parameters; comparing, by the processor, the first metadata with the variable of the process existing at runtime to determine that a match does not exist between the first metadata and the variable of the process existing at runtime; in response to determining that the match does not exist between the first metadata and the variable of the process existing at runtime, retrieving, by the processor, a second sub-process among the plurality of sub-processes in view of the plurality of entity category parameters, wherein a second metadata is applied to the second sub-process in view of the plurality of entity category parameters; comparing, by the processor, the second metadata with the variable of the process existing at runtime to determine that a match exists between the second metadata and the variable of the process existing at runtime; and  in response to determining that the match exists between the second metadata and the variable of the process existing at runtime, inserting, by the processor, first source code of the second sub-process into second source code of the process. Thomas in the analogous art of business process management teaches:

receiving a plurality of entity category parameters of the process, wherein each of the plurality of entity category parameters identifies a type of an entity category and a corresponding sub-process among the plurality of sub-processes (paragraph 0265, discussing that FIG. 52 illustrates an example process for allocating offers to one or more households. The process may generally start at 5200 to select a category. In embodiments, the categories available for offer selection may be predetermined such as the categories listed in FIGS. 49 and 50. Process flow proceeds to 5202 to identify the category buyers of the selected category (i.e., receive a plurality of entity category parameters of the process). Process flow proceeds to 5204 to classify the category buyers as functionally described above with respect to FIG. 51. Process flow proceeds to 5206 to determine if the category is a brand switching category. If the selected category is a brand switching category, process flow proceeds from 5206 to 5208 to perform a brand switching allocation process to identify potential brand switchers. As an example, a category is identified as 

retrieving a first sub-process among the plurality of sub-processes in view of the plurality of entity category parameters (paragraph 0148, discussing that price points can be set at various levels for a variety of pricing strategies: to entice a non-buyer to buy the product, to entice a low-buyer to buy more of the product, to entice a brand-switcher to switch brands, etc. Once an offer is allocated to a customer, the price point generator module can be configured to determine which of the pricing strategies is best suited for that customer for that particular offer. Therefore, in some embodiments, allocation includes at least matching the customer to the right offers and then matching the right price points to the offers already allocated; paragraph 0271, discussing that FIG. 53 illustrates an example brand switching offer allocation process. According to some embodiments, the offer allocation process iterates through each brand and category buyer of the selected category to determine if the category buyer should be allocated a brand switching offer. In embodiments, process flow may be directed from 5208 (i.e., perform brand switching allocation) in the offer allocation process illustrated in FIG. 52 to 5300 (i.e., select a brand from category); paragraph 0272, discussing that the process may generally start at 5300 to select a brand 

 generating, by the processor, a first metadata for the first sub-process in view of the plurality of entity category parameters (paragraph 0272, discussing that the process may generally start at 5300 to select a brand selected from the selected category. Process flow proceeds to 5302 to select a buyer from the selected category. Process flow proceeds to 5304 to determine if the buyer is a low category buyer.  If the buyer is a low category buyer, process flow proceeds from 5304 to 5306 to perform a low buyer category allocation process (i.e.,  retrieving a first sub-process in view of the plurality of entity category parameters); paragraph 0273, discussing that if the buyer is a not a low category buyer, process flow proceeds from 5304 to 5308 to perform a medium/high buyer category allocation process. As an example, if the buyer is not a low category buyer, then the buyer is either a medium category buyer or a high category buyer. Process flow proceeds to 5310 to determine if there are any buyers remaining in the category. Additionally, upon completing the low buyer category allocation process, process flow proceeds from 5306 to 5310. If there are buyers remaining in the category, process flow returns from 5310 to 5302 to perform the offer allocation process for the next selected category buyer. If there are no buyers remaining in the category process flow proceeds from 5310 to 5312 to determine if there are any brands in the category remaining…); 

comparing, by the processor, the first metadata with the variable of the process existing at runtime to determine that a match does not exist between the first metadata and the variable of the process existing at runtime (paragraph 0273, discussing that if the buyer is a not a low and 

in response to determining that the match does not exist between the first metadata and the variable of the process existing at runtime, retrieving, by the processor, a second sub-process among the plurality of sub-processes in view of the plurality of entity category parameters, wherein a second metadata is applied to the second sub-process in view of the plurality of entity category parameters (paragraph 0273, discussing that if the buyer is a not a low category buyer (i.e., determining that the match does not exist between the first metadata and the variable of the process existing at runtime), process flow proceeds from 5304 to 5308 to perform a medium/high buyer category allocation process (i.e., retrieving a second sub-process different from the first sub-process of performing a low buyer category allocation process is considered to be retrieving 

Reed is directed to methods for business process management. Thomas is directed to a method and system for business process management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Reed to include receiving a plurality of entity category parameters of the process, wherein each of the plurality of entity category parameters identifies a type of an entity category and a corresponding sub-process among the plurality of sub-processes, retrieving a first sub-process among the plurality of sub-processes in view of the plurality of entity category parameters, generating a first metadata for the first sub-process in view of the plurality of entity category parameters; comparing the first metadata with the variable of the process existing at runtime to determine that a match does not exist between the first metadata and the variable of the process existing at runtime and in response to determining that the match does not exist between the first metadata and the variable of the process existing at runtime, retrieving, by the processor, a second sub-process among the plurality of sub-processes in view of the plurality of entity category parameters, wherein a second metadata is applied to the second sub-process in view of the plurality of entity category parameters as taught by Thomas, since the 

The Reed-Thomas combination does not explicitly teach comparing, by the processor, the second metadata with the variable of the process existing at runtime to determine that a match exists between the second metadata and the variable of the process existing at runtime; and in response to determining that the match exists between the second metadata and the variable of the process existing at runtime, inserting, by the processor, first source code of the second sub-process into second source code of the process. Lu in the analogous art of process model configuration teaches:

comparing, by the processor, the second metadata with the variable of the process existing at runtime to determine that a match exists between the second metadata and the variable of the process existing at runtime (abstract, discussing methods and systems to dynamically configure a process model based on process execution context. In one example embodiment, a system to dynamically configure a process model can include a context engine, a rules engine, and a business process engine…The business process engine can execute the executable business process model and can dynamically configure the executable business process model during execution based on application of the relevant context by the rules engine; paragraph 0051, discussing that the process engine 610 executes the business process models, which can be stored in the business process model database 630. The process engine 610 can work in conjunction with the rules engine 615 to enable dynamic configuration at run-time for 

in response to determining that the match exists between the second metadata and the variable of the process existing at runtime, inserting, by the processor, first source code of the second sub-process into second source code of the process (paragraph 0058, discussing that process execution at 808 can include looping through operations 810 and 812 multiple times to evaluate various decision gates in the process. For example, a process for sourcing a construction commodity may include multiple variants that depend on decision gates for delivery time, required quality, site location, or pricing. Each of the various decision gates will trigger the method 800A to execute operations 810 and 812. For example, in a shipping process model, a decision gate regarding shipment via air transport or surface transport can trigger operation 810 and 812; paragraph 0062, discussing that FIG. 9 is a flowchart illustrating an example method 900 of dynamic process model configuration using execution context. The method 900 illustrates an example shipping process model that includes multiple potential branches of execution. This example illustrates how execution context can be used to select different process model branches and how the execution context can be extended at run time. The method 900 is shown within swim lanes associated with the system component that is responsible for execution of each individual operation. The method 900 can include process model initialization at 902, processing initialization rules at 904, providing initialization context at 906, entering shipment destination information at 905, processing a decision gate at 910, processing rules associated with the decision gate at 912, extending context and providing requested data at 914, shipping by air at 920, shipping by surface transport at 930, processing rules associated with surface shipping at 932, extending context and providing requested data at 934, shipping via express mail at 940, and shipping with regular mail at 950; paragraph 0067, discussing that if the context engine 620 returns information regarding the shipment such as size is 2.3 m.sup.3, weight is 19 kg and wind at delivery location is under 7, then the method 900 finishes at 920 with the process engine 615 determining that the package will be forwarded via air transport. However, if the context engine 620 returns (posts) context values such as size is 2.9 m.sup.3, weight is 17.6 kg, and wind at 

The Reed-Thomas combination is directed to business process management. Lu is directed to business process model configuration systems. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward 

As per claim 2, the Reed-Thomas-Lu combination teaches the method of claim 1. Reed further teaches wherein the plurality of parameter trigger the generating of the first metadata (paragraph 0030, discussing that the steps may be stored in a data table, which may include metadata that may be used by runtime engine to orchestrate executable process; the data table is shown as being stored in storage; discussing that the metadata may be defined by the user, determined from data tables, and/or orchestration rules; the user defines the sequence in which the services are to be invoked as well as conditional or parallel branching that may be required to effect the business processing rules; when the user selects a service for a process step, the user also provides additional metadata that is used to determine how the processing data is to be displayed to users during the processing of an order at runtime; paragraph 0031, discussing that at runtime, runtime engine may receive the metadata for executable process; the metadata is then used to determine parameters for the orchestration of executable process; paragraph 0055, 

Reed does not explicitly teach wherein the plurality of entity category parameters trigger the generating of the first metadata. However, Thomas in the analogous art of business process management teaches this concept (paragraph 0271, discussing that FIG. 53 illustrates an example brand switching offer allocation process. According to some embodiments, the offer allocation process iterates through each brand and category buyer of the selected category to determine if the category buyer should be allocated a brand switching offer (i.e., entity category parameters trigger the generating of the first metadata); paragraph 0272, discussing that the process may generally start at 5300 to select a brand selected from the selected category. Process flow proceeds to 5302 to select a buyer from the selected category. Process flow proceeds to 5304 to determine if the buyer is a low category buyer. If the buyer is a low category buyer, process flow proceeds from 5304 to 5306 to perform a low buyer category allocation process; paragraph 0273, discussing that if the buyer is a not a low category buyer, process flow proceeds from 5304 to 5308 to perform a medium/high buyer category allocation process. As an example, if the buyer is not a low category buyer, then the buyer is either a medium category buyer or a high category buyer. Process flow proceeds to 5310 to determine if there are any buyers remaining in the category. Additionally, upon completing the low buyer category allocation process, process flow proceeds from 5306 to 5310. If there are buyers remaining in the category, process flow returns from 5310 to 5302 to perform the offer allocation process for the next selected category buyer. If there are no buyers remaining in the category process flow proceeds 

Reed is directed to methods for business process management. Thomas is directed to a method and system for business process management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Reed to include a plurality of entity category parameters to trigger the generating of the first metadata, as taught by Thomas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more effective business process modeling tool by incorporating pricing and discount strategies into  the workflow process, thereby allowing different criteria for promotion management to be applied among various entities. 

As per claim 3, the Reed-Thomas-Lu combination teaches the method of claim 1. Reed further teaches further comprising storing, by the processor, the first and second sub-processes and first and second metadata (paragraph 0030, discussing that the steps may be stored in a data table, which may include metadata that may be used by runtime engine to orchestrate the executable process; the data table is shown as being stored in storage 114; paragraph 0020, discussing that the metadata may be read into a runtime table and is used to invoke services in the executable process; paragraph 0047, discussing that table 200 is associated with metadata that describes the services to be performed and any arguments that are needed to invoke the services; paragraph 0007, discussing paragraph 0007, discussing a service library including services that can be used in the order fulfillment business process; the library includes one or 

As per claim 5, the Reed-Thomas-Lu combination teaches the method of claim 1. Reed further teaches wherein in the process is created by the BPM system prior to receiving the process and the plurality of parameters (paragraph 0007, discussing that a service library including services that can be used in the order fulfillment business process is provided; the library includes one or more sub-processes where a sub-process may be an existing process or process fragment that can be included in another business process; for example, the sub-process may include a plurality of services; a definition of a business process including sub-processes is received from an interface; for example, a business user may model the business process using the interface; paragraph 0009, discussing that the orchestration of the business process may be created using the interface; the interface may be a web-based administration user interface in which the business processes are built using the service/sub-processes defined in the business process provided; paragraph 0019, discussing a tool that provides a high degree of abstraction for orchestration business process design and authoring/modeling in an order fulfillment business process; paragraph 0038, discussing that the process level table summarizes different business processes that have been modeled; paragraph 0063, discussing that the information required to invoke the services is determined automatically based on the runtime table; in one example, in BPEL, necessary partner links for all invocations have been created and are used to invoke the services; the services represented in the BPEL partner links are deployed BPEL processes that require no further configuration in order to be used in multiple business process definitions; when a service is invoked by the runtime engine, the corresponding partner link is accessed in the underlying BPEL process; paragraphs 0008, 0020, 0021, 0031, 0032).

While Reed teaches that the process is created by the BPM system prior to receiving the process and the plurality of parameters, it does not explicitly teach that the plurality of parameters are entity category parameters. However, Thomas in the analogous art of business process management teaches this concept (paragraph 0265, discussing that FIG. 52 illustrates an example process for allocating offers to one or more households. The process may generally start at 5200 to select a category. In embodiments, the categories available for offer selection may be predetermined such as the categories listed in FIGS. 49 and 50. Process flow proceeds to 5202 to identify the category buyers of the selected category (i.e., entity category parameters). Process flow proceeds to 5204 to classify the category buyers as functionally described above with respect to FIG. 51. Process flow proceeds to 5206 to determine if the category is a brand switching category. If the selected category is a brand switching category, process flow proceeds from 5206 to 5208 to perform a brand switching allocation process to identify potential brand switchers. As an example, a category is identified as a brand switching category if there is at least one brand switching partner associated with the selected category; paragraph 0224, discussing that upon determination of the base level of spending for each household, a promotion period starts where the retailer compares the total eligible spending for the household to the base level spending of the household to determine the amount of incremental spending the household has spent with the retailer during the promotion period. In embodiments, the level of incremental spending is subsequently compared to a matrix that plots the benefit level associated with the level of incremental spending by the household (i.e., each of the category parameters identifies a type of an entity category). As an example, the level of benefit to the household (e.g., discounts, savings, rewards, etc.) can increase as the household reaches higher levels of incremental spending at the retailer; paragraph 0274).

Reed is directed to methods for business process management. Thomas is directed to a method and system for business process management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward 

Claims 10 and 15 recite limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 10 and 15, Reed discloses a system: comprising a processor coupled to a memory, and a non-transitory machine-readable medium having instructions stored thereon (paragraph 0073, discussing that particular embodiments may be implemented in a computer-readable storage medium for use by or in connection with the instruction execution system, apparatus, system, or device; particular embodiments can be implemented in the form of control logic in software or hardware or a combination of both; the control logic, when executed by one or more processors, may be operable to perform that which is described in particular embodiments; paragraph 0075).

Claims 11 and 16 recite limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above. 
Claims 13 and 18 recite limitations that stand rejected via the art citations and rationale . 

21.	Claims 4, 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reed, in view of Thomas, in view of Lu, in further view of Delany et al., Pub. No.: US 2011/0184782 A1, [hereinafter Delany].
As per claim 4, the Reed-Thomas-Lu combination teaches the method of claim 1. Reed further teaches further comprising: receiving, by the processor, additional information with the process (paragraph 0069, discussing that re-usability of sub-processes increases flexibility and reduces administrative costs; self-assembly allows a running process to respond to change, such as the changing of the business process model or the receipt of additional information from external systems; accordingly, sub-processes do not need to be re-deployed every time a modification to a sub-process is performed; rather, the services that have been changed in a sub-process will be assembled at run-time); and storing the metadata (paragraph 0030, discussing that the steps may be stored in a data table, which may include metadata that may be used by runtime engine to orchestrate the executable process; the data table is shown as being stored in storage 114; paragraph 0020, discussing that the metadata may be read into a runtime table and is used to invoke services in the executable process; paragraph 0047, discussing that table 200 is associated with metadata that describes the services to be performed and any arguments that are needed to invoke the services; paragraph 0007, discussing paragraph 0007, discussing a service library including services that can be used in the order fulfillment business process; the library includes one or more sub-processes where a sub-process may be an existing process or process fragment that can be included in another business process).

Reed does not explicitly teach receiving additional parameters with the process; updating, by the processor, the first and second metadata in view of the additional parameters to obtain updated metadata; and storing, by the processor, the updated metadata. However, Delany in the 

receiving additional parameters with the process (paragraph 0004, discussing method for executing long-term business process that can includes steps of a) providing, by a computer system, an interface to design or modify at least one BPM diagram for at least one business process; b) providing, by a computer system, at least one data structure, wherein the at least one data structure store at least one of: i) at least one specification parameter of the at least one BPM diagram, ii) at least one first requirement associated with at least one specification parameter of the at least one BPM diagram; and iii) at least one state parameter of at least one BPM instance, wherein each BPM instance represents at least one pending instance of the at least one business process which is being executed in accordance with the at least one BPM diagram; c) receiving, by a computer system, at least one incremental change to the at least one BPM diagram);

updating, by the processor, the first and second metadata in view of the additional parameters to obtain updated metadata (paragraph 0004, discussing the steps of: implementing, by a computer system, based on at least one first set of rules, the at least one incremental change into the at least one BPM diagram; and translating the at least one state parameter of the at least one BPM instance from a first condition to a second condition based on: i) the at least one BPM diagram incorporating the implemented at least one incremental change; and ii) at least one second set of rules, wherein applying the at least one second set of rules can result in receiving outside information which is required prior to the translating; paragraph 0028, discussing that  design data can include any process data (i.e., any data associated with a process-at-issue) associated with the process-at-issue for which the modeling, or case, or use case BPM diagram is to be designed; in some embodiments, the design data is continuously updated as new information about the designed process becomes available and/or pertinent; in some embodiments, updates to the design data can result in an evolution of the modeling, or case, or and 

storing, by the processor, the updated metadata (paragraph 0018, discussing that the BPM Diagram can include all associated metadata describing code to be executed for each activity of a business process which the BPM Diagram represents; paragraph 0048, discussing that process instances (that also act as data items) can be tied to, and stored in association with, instances that spawned them; paragraph 0055, discussing that for each BPM case it can be necessary to record all code statements executed for the BPM case since its initialization, as well as what are the current activities it is expected to execute next in response to timeouts or message received events, plus the history of values all state variables as declared in the code and/or executed so far; paragraph 0079, discussing that the instant invention can use a file structure hierarchy method to store data, for example, by the translation rule-based engine; for example, the translation rule-based engine, can use the file structure hierarchy method to store and manage data for (1) BPM cases and/or (2) BPM diagram; paragraph 0083).

The Reed-Thomas-Lu combination is directed to business process management. Delany is directed to a method for executing business process. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Reed-Thomas-Lu combination to include receiving additional parameters with the process; updating the first and second metadata in view of the additional parameters to obtain updated metadata; and storing the updated metadata as taught by Delany, since the claimed invention is merely a combination of old elements, and in the 

Claims 12 and 17 recite limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above. 

22.	Claims 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reed in view of Thomas, in view of Lu, in further view of Liu et al., Pub. No.: US 2009/0281996 A1, [hereinafter Liu].

As per claim 27, the Reed-Thomas-Lu combination teaches the method of claim 1. Reed does not explicitly teach wherein the entity category is a customer, and wherein each of the plurality of entity category parameters identifies a type of customer and the metadata identifies a type of discount associated with the type of customer. Thomas teaches wherein the entity category is a customer, and wherein each of the plurality of entity category parameters identifies a type of customer (paragraph 0224, discussing that upon determination of the base level of spending for each household, a promotion period starts where the retailer compares the total eligible spending for the household to the base level spending of the household to determine the amount of incremental spending the household has spent with the retailer during the promotion period. In embodiments, the level of incremental spending is subsequently compared to a matrix that plots the benefit level associated with the level of incremental spending by the household. As an example, the level of benefit to the household can increase as the household reaches higher 

Reed directed to methods for business process management. Thomas is directed to a method and system for business process management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at 

While the Reed-Thomas-Lu combination teaches that the entity category is a customer, and that each of the plurality of entity category parameters identifies a type of customer, it does not explicitly teach wherein the metadata identifies a type of discount associated with the type of customer. However, Liu in the analogous art of workflow management teaches this concept (abstract, discussing a solution for generating a Service-Oriented Architecture (SOA) policy based on a context model is provided, which generates an application scope of the SOA policy; generates a context model; generates an action list for the context model based on action semantic modules customized by a user; generates a condition part of the SOA policy according to the context module; generates an action part of the SOA policy according to the action list; and combines the condition part and the action part to generate the SOA policy; paragraph 0092, discussing that the OWL (web ontology language) individual defining the instance of different customer type and its discount is shown as follows; the OWL individual indicates that the "Discount" is "0.66" when the "CustomerType" is "GOLDEN", the "Discount" is "0.77" when the "CustomerType" is "SILVER", and the "Discount" is "0.88" when the "CustomerType" is "BRONZE"; paragraph 0093, discussing that the following XML document is the runtime metadata that covers the customer information such as customer type (customertype) and customer name (customerName); paragraph 0094, discussing that the following XML document is the runtime 

The Reed-Thomas-Lu combination is directed to business process management. Liu is directed to business process modeling. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Reed-Thomas-Lu combination to include wherein the metadata identifies a type of discount associated with the type of customer, as taught by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by analyzing different type of metadata and variables of a process. 
Claims 28 and 29 recite limitations that stand rejected via the art citations and rationale applied to claim 27, as discussed above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

B.	Dhar et al., Pub. No.: US 2002/0040312 A1 – describes an object based workflow system and method.
C.	Kim et al., Customer segmentation and strategy development based on customer lifetime value: A case study, Expert Systems with Applications, Volume 31, Issue 1, July 2006, Pages 101-107 – describes a framework for analyzing customer value and segmenting customers based on their value.
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683